Citation Nr: 0413918	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  04-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder.  

2.  Entitlement to service connection for a chronic left hip 
disorder.  

3.  Entitlement to service connection for a chronic low back 
disorder.  

4.  Entitlement to service connection for a chronic 
psychiatric disorder to include post-traumatic stress 
disorder.  

5.  Entitlement to an increased disability evaluation for the 
veteran's right Muscle Group XIII gunshot wound residuals, 
currently evaluated as 30 percent disabling.  

6.  Entitlement to an increased disability evaluation for the 
veteran's left Muscle Group XIV gunshot wound residuals, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1946.  
He received numerous awards and decorations for his service 
including a Combat Infantry Badge and a Purple Heart.  He 
served in the European theater between June 1944 and June 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for a chronic right hip disorder, a 
chronic left hip disorder, a chronic low back disorder, and a 
chronic psychiatric disorder to include post-traumatic stress 
disorder (PTSD), and increased disability evaluations for the 
veteran's right Muscle Group XIII gunshot wound residuals and 
left Muscle Group XIV gunshot wound residuals.  In May 2004, 
the accredited representative submitted a Motion to Advance 
on the Docket.  In May 2004, the Board granted the veteran's 
motion.  The veteran has been represented throughout this 
appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

In his May 2004 Written Brief Presentation, the accredited 
representative notes that the August 2002 VA examination for 
compensation purposes was conducted without the veteran's 
claims file.  He requests that the veteran's claims be 
remanded to the RO so that the veteran can be afforded an 
additional VA examination for compensation purposes.  

In reviewing the report of the August 2002 VA examination for 
compensation purposes, the Board observes that the evaluation 
was conducted without the veteran's claims file and failed to 
encompass his alleged chronic right hip, left hip, and low 
back disorders.  Contemporaneous X-ray studies of the right 
lower extremity did reveal hip degenerative changes.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Examinations for compensation and pension purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, this 
case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his claimed right hip, left 
hip, low back, and psychiatric 
disabilities and service-connected 
gunshot wound residuals including the 
names and addresses of all health care 
providers (including private and VA 
providers).  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the claims file.  

3.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic right hip, left 
hip, low back, and psychiatric 
disabilities, and service-connected right 
and left lower extremity gunshot wound 
residuals.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.  If a diagnosis 
of PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right hip, left hip, low back, or 
psychiatric disability had its onset 
during active service; is etiologically 
related to the veteran's 
service-connected disabilities and/or 
psychosocial stressors; or are in any 
other way causally related to his period 
of active service?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected right Muscle 
Group XIII gunshot wound residuals and 
left Muscle Group XIV gunshot wound 
residuals and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his lower extremities should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's gunshot wound residuals 
upon his vocational pursuits.  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic right hip 
disorder, a chronic left hip disorder, a 
chronic low back disorder, and a chronic 
psychiatric disorder to include PTSD and 
increased evaluations for his right 
Muscle Group XIII gunshot wound residuals 
and left Muscle Group XIV gunshot wound 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


